department of the treasury internal_revenue_service tege eo examinations tax_exempt_and_government_entities_division number release date date person to contact identification_number contact telephone number telephone fax uil ein certified mail - return receipt requested dear this is a final_determination that your exempt status under sec_501 of the internal_revenue_code is revoked recognition of your exemption under internal_revenue_code sec_501 is revoked effective december 20xx for the following reasons you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 and that no part of your net_earnings inure to the benefit of private shareholders or individuals organizations described in sec_501 and exempt under sec_501 must be organized and operated exclusively for an exempt_purpose you have not established that you have operated exclusively for an exempt_purpose as such you failed to meet the requirements of sec_501 and sec_1_501_c_3_-1 in that you failed to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code effective december 20xx you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all subsequent years processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights we can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for our assistance which is always free we will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours enclosures publication director eo examinations department of the treasu p i ry irs tax_exempt_and_government_entities_division internal_revenue_service og wes date november taxpayer_identification_number form tax_year s ended person to contact id number contact numbers toll free long distance fax manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don’t hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you may also file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally letter catalan nimbher 24q8nqf for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn’t been resolved through normal channels gets prompt and proper handling you may call toll free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely director exempt_organizations examinations enclosures form 886-a form 4621-a report of examination form_6018 publication publication letter form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit 20xx12 date of notice december 20xx final report issues whether c of the internal_revenue_code facts qualify for exemption under section applied for tax- exempt status by filing the form_1023 and was granted exemption as a c tax exempt_organization on june 20xx with an effective date of december 20xx was incorporated under the laws of the state on september 20xx organizing documents include articles of incorporation and by-laws per the articles of incorporation was formed for the following purposes e e this corporation is a nonprofit public benefit corporation and is not organized for the private gain of any person it is organized under the nonprofit public benefit corporation law for charitable purposes the specific purposes for which this corporation is organized are to provide union representation for the members of this corporation is organized and operated exclusively for charitable purposes within the meaning of sec_501c of the internal_revenue_code the articles of incorporation include a dissolution clause which states that upon dissolution the organization’s assets shall be distributed to a nonprofit fund foundation or corporation which is organized and operated exclusively for charitable purpose and which has established its tax-exempt status under sec_501c of the internal revenue code’ per the by-laws attached to the articles of incorporation following purposes was formed for the sec_1 to negotiate a collective bargaining agreement governing wages hours and working conditions of members in the employment classifications represented by the sec_2 to bind the members together in a closer bond of association and organization separate from their respective department governing themselves and acting for the mutual benefit and protection of its members sec_3 to promote fellowship among its members and to obtain and secure all rights and benefits to which its members are entitled form 886-acrev department of the treasury - internal_revenue_service page -1- form_886 a department of the treasury - internal_revenue_service name of taxpayer 20xx12 explanation of items schedule no or exhibit sec_4 to develop and carry forward projects designed to enhance the professions of its members in the sec_5 to sue and be sued section to contract and be contracted with’ with a narrative description of the organization’s activities form_1023 application received april 20xx includes an attachment per attachment members of the as a labor_organization for management employees of the the purpose of through the collective bargaining process and provide legal representation to members for employment related issues collecting monthly dues from the members provides the funds to operate and maintain is to obtain better working conditions for its members as an organization formed the the initial audit letter with form_4564 information_document_request and publication was mailed to the organization on july 20xx was asked to provide a detailed description of activities a statement of revenues expenses assets liabilities and meeting minutes for the year under examination the organization was also asked to explain their exempt_purpose under sec_501 per audit reply dated august 20xx due to our association trying to incorporate throughout the year of 20xx and not actually receiving notification that we had been approved until oct 20xx we did not have any official board meeting during the year of 20xx the organization did not provide a detailed description of activities for audit year as requested the organization provided an end of year financial report which includes income expenses assets and liabilities for the audit year the activities of the organization can be determined from the description of income and expenses included in the financial report activities based on financial report monthly income from member dues - collect member dues monthly expense for legal insurance for members - pay premiums for members’ legal insurance_income and expense relating to a retirement celebration - organize and facilitate retirement party for list of monetary donations profit organizations made to other organizations - donated funds to non- form 886-a reev department of the treasury - internal_revenue_service page -2- form_8 a department of the treasury - internal_revenue_service name of taxpayer 20xx12 explanation of items schedule no or exhibit the treasurer of the organization confirmed that the preceding activities were the only activities the organization conducted during the audit year this was confirmed in two separate phone conversations may 20xx and sept 20xx the organization did not initially respond to question on the form_4564 - explain your exempt_purpose under sec_501 the organization subsequently provided a response to question response was received june 20xx per response members of the organization for management employees of the formed the as a labor the purpose of to obtain better working conditions for its members through the collective bargaining process and provide legal representation to members for employment related issues collecting monthly dues from the members provides the funds to operate and maintain as an organization is a nonprofit public benefit corporation and is not organized for the private gain of any person it has been organized under the nonprofit public benefit corporation law for charitable purposes’ law internal_revenue_code irc sec_501 requires tax exempt entities be organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national and or international amateur sports competition or for the prevention of cruelty to children or animals provided that no part of the net_earnings inures to the benefit of any private_shareholder_or_individual treasury regulations treas reg sec_1_501_c_3_-1 in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in the section fails to meet either the organizational_test or the operational_test it is not exempt if an organization sec_1_501_c_3_-1 provides that for purposes of reg c -1 the term exempt_purpose or purposes means any purpose or purposes specified in sec_501 sec_1_501_c_3_-1 in no case shall an organization be considered to be organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which such organization is created are broader than the purposes specified in sec_501 sec_1_501_c_3_-1 requires that an adequate dissolution provision must specify that upon the dissolution of the organization its assets shall be distributed for one or more exempt_purpose or shall be distributed to the federal government or to a state_or_local_government for a public purpose form 886-a mev department of the treasury - internal_revenue_service page -3- form_886 a department of the treasury - internal_revenue_service name of taxpay 20xx12 explanation of items schedule no or exhibit sec_1_501_c_3_-1 provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 an organization may be exempt as an organization it is organized and operated exclusively for one or more of the described in sec_501 if following purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes 326_us_279 90_led_67 66_sct_112 am campaign acad v commissioner 92_tc_1053 old dominion box co inc v united_states f2d 4th cir cert_denied 413_us_910 operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes am campaign acad v commissioner supra pincite6 organizations position no rebuttal at this time government’s position application of law sec_501 sets forth two main tests for qualification for exempt status an organization must be both organized and operated exclusively for purposes described in sec_501 of the internal_revenue_code based on the preceding facts and law form 886-a rev department of the treasury - internal_revenue_service page -4- form_886 a department of the ‘i'reasury - internal_revenue_service name of taxpayer 20xx12 explanation of items schedule no or exhibit organizational per e this corporation is organized and operated exclusively for charitable purposes within the meaning of sec_501 c of the internal_revenue_code articles of incorporation being organized exclusively for charitable purposes within the meaning of sec_501 c of the internal_revenue_code does not meet the requirement of - purposes specified in sec_501 per sec_1_501_c_3_-1 per the organization’s articles of incorporation e on the dissolution or winding up of the corporation its assets shall be distributed to a nonprofit fund foundation or corporation which is organized and operated exclusively for charitable purpose and which has established its tax-exempt status under sec_501 of the internal_revenue_code organizational documents state that assets will be distributed to an organization which has established its tax-exempt status under sec_501c of the internal_revenue_code this does not meet the requirements for an adequate dissolution clause as specified in sec_1_501_c_3_-1 - requires that an adequate dissolution provision must specify that upon the dissolution of the organization its assets shall be distributed for one or more exempt purposes or shall be distributed to the federal government or to a state_or_local_government for a public purpose sec_1_501_c_3_-1 provides that for purposes of reg sec_1_501_c_3_-1 the term exempt_purpose or purposes means any ified i operational per the organization’s articles of incorporation en the specific purposes for which this corporation is organized are to provide union representation for the members of per by-laws e purpose is to negotiate a collective bargaining agreement governing wages hours and working conditions of members in the employment classifications represented bythe see fact section for complete list per attachment to the form1023 application e the organization states that management employees of the to obtain better working conditions for its members through the collective bargaining process and provide legal representation to members for employment related issues was formed as a labor_organization for the purpose of is per end of year financial report provided with reply to audit e the financial report indicates that the organization collects bi-weekly dues from its members form 886-acev department of the treasury - internal_revenue_service page -5- form_886 a department of the treasury - internal_revenue_service name of taxpayer 20xx12 explanation of items schedule no or exhibit e the financial report also indicates that the organization incurs a monthly expense of legal insurance for its members is operating primarily for the benefit of private interest the foregoing statements indicate that rather than a public interest does not operate exclusively for one or more exempt purposes as set forth in sec_501 of the irc and the organization’s net_earnings inure in whole or in part to benefit the members of the organization it is the government’s position that described in sec_501 of the irc as set forth in sec_1 c - c sec_1 c -1 c sec_1_501_c_3_-1 and sec_1_501_c_3_-1 and the organization’s exemption should be revoked does not meet the requirements to be an organization conclusion sec_501 of the internal_revenue_code sets forth two main tests for qualification of exempt status an organization must be both organized and operated exclusively for purposes described in sec_501 based on the facts and circumstances presented from federal_income_tax as an organization described in sec_501 does not qualify for recognition of exemption is not organized and operated exclusively for exempt purposes as set forth in sec_501 organizing documents fail to meet the organizational requirements necessary to be recognized as a c exempt_organization the organization’s activities fail to satisfy the operational requirements for a c exemption although it provides some benefit to the purpose of organizations net_earnings inure to the benefit of its members who are private individuals is promoting the welfare and services of its members in addition the public the substantial as a result we conclude that sec_1_501_c_3_-1 and is not operated exclusively for public rather than private purposes as required by sec_1_501_c_3_-1 based on the stated facts does not qualify as an exempt_organization under sec_501 fails to satisfy the organizational_test required by treas reg accordingly exempt status is revoked to effective date of exemption december 20xx form_1120 returns should be filed for the tax periods after december 20xx organization has signed the form_6018 agreeing to revocation of exemption effective december 20xx form 886-a cev department of the treasury - internal_revenue_service
